DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 12/22/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,887,654 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments with respect to amended claim 1 have been considered but are moot because the arguments do not apply in view of newly found reference Sakai and Thomas being used in the current rejection.  
Furthermore, substantial amendments made to claim 1 and other independent claims, now changes the scope of the invention.  Therefore previously allowed claim 5 is examined in view of the newly amended claim 1.
See the new rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-8, 10-14, and 17 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without predicting ages of the users, selecting users based on the predicted ages, and controlling output of the content according to a youngest age from the predicted age of the users, which are critical or essential to the practice of the invention but not included in the claims. See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). As shown in the originally filed independent claims 1, 8, and 13 on 12/16/2020, Figs. 14 and 18 of the drawings, along with independent claims of patented parent case, these particular features were considered essential by the Applicant and are omitted and not reflected in the claims which are rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6-8, 10-14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub 2009/0133051 to Hildreth (“Hildreth”) in view of US PG Pub 2011/0058028 to Sakai (“Sakai”) and US Patent 7,134,130 to Thomas (“Thomas”).
	Regarding claim 1, “A content playing system” reads on the system/method of controlling access to video program content displayed by the device (abstract, ¶0002) disclosed by Hildreth and represented in Fig. 5.
As to “comprising: an output device including a display and a speaker” Hildreth discloses (¶0054) that the system includes a display device and audio speakers as represented in Fig. 3 (elements 304, 305).
As to “5one or more controllers, each including a processor, configured to: recognize a plurality of users viewing content output by the output device based on one or more captured images including the users” Hildreth discloses (¶0053, ¶0056, ¶0061) that the device comprises a control circuitry, such as a processor, that processes images captured by the camera that captures images of an area proximate to the display device, where the processor controls the audio/video being displayed by the device as represented in Fig. 3.  Hildreth further discloses (¶0071, ¶0113) that the captured image of the area includes one or more users as represented in Fig. 6.
As to “receive at least one voice signal including at least one voice of at least one user among the plurality of recognized users viewing the content, via a microphone, perform voice recognition on the at least one voice 15signal…” Hildreth discloses (¶0129, ¶0130) that the device implements a process to track 
As to “control playing of the content according the predicted additional user” Hildreth discloses (¶0014, ¶0088, ¶0089, ¶0102) that after determining/estimating an age of the user, the device selects the youngest age user from the plurality of the detected users, and controls access to the device based on the age related attribute as represented in Fig. 5.
Hildreth meets all the limitations of the claim except “perform…voice signal to obtain a conversation of the at least one user, predict an additional user...based on analysis of the conversation.” However, Sakai discloses (¶0244, ¶0301) that the analysis unit detects voice during the conversation; (¶0270, ¶0271, ¶0277, ¶0299, ¶1041) the system extracts name information from the person’s conversation, where the analysis unit detects the word as the name of the person to determine person/people as represented in Fig. 14. Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Hildreth’s system by determining a user based on analysis of a conversation including information representing the user as taught by Sakai in order to obtain accurate identity and detect more information about the user.
Combination of Hildreth and Sakai meets all the limitations of the claim except “predict an additional user, not included in the plurality of recognized users, who will view the content, based on analysis…, and control playing of the content according the predicted additional user.”  However, Thomas discloses 

Regarding claim 3, “The content playing system of claim 1, wherein the one or more controllers are configured to determine a viewing rating based on analysis of the content and compare the determined viewing rating against an age of the predicted additional user in order to determine whether to output some or all of the content” Hildreth discloses (¶0103, ¶0111, ¶0134, ¶0156, ¶0171, ¶0172, claim 6) that the system checks user’s age group with the content rating and determines whether to block/authorize specific channel/program.

Regarding claim 4, “The content playing system of claim 1, wherein the one or more controllers are configured to detect a change in the number of users viewing the content being output, and repeat the recognizing, receiving, 

Regarding claim 6, “The content playing system of claim 1, wherein the one or more controllers are further configured to recognize activities of the plurality of recognized users, select at least one recognized user performing a predetermined activity, and control output of the content according to a preference of the at least one recognized user selected by performing the predetermined activity” Hildreth discloses (¶0121-¶0127) that the processor detects multiple users in the images, where the processor determines the position of the remote control to the position of the detected user and identifies the user operating the remote control; the processor determines the attribute for the user operating the remote control and displays content matching to the detected user as represented in Fig. 7.  Hildreth also discloses (¶0042, ¶0045) that the device identifies a user; the identified user makes a selection of a program to view, where the device controls playing of the content based on the age group of the user as represented in Fig. 1.

Regarding claim 7, “The content playing system of claim 6, wherein the one or more controllers are configured to generate for display, on the output device, a list of channels or a list of content preferred by the at least one 

Regarding claim 8, see rejection similar to claim 1.

Regarding claim 10, see rejection similar to claim 3.

Regarding claim 11, see rejection similar to claim 4.  

Regarding claim 12, “The method of claim 8, wherein the recognizing, receiving, performing, predicting, and controlling are performed whenever the content being output changes” Hildreth discloses (¶0107) that the processor monitors camera images in response to a change in content is detected.

Regarding claim 13, see rejection similar to claim 1.
  
Regarding claim 14, “The system of claim 13, further comprising: a camera for capturing images of the users for use by the one or more controllers in recognizing the users” Hildreth discloses (¶0054, ¶0061) that the system includes a camera that captures images of the users and transmits it to the processor.

Regarding claim 17, “A computer program product comprising a non-transitory computer-readable storage medium configured to store one or more computer programs including instructions that, when executed by at least one processor, cause the at least one processor to control to perform the method of claim 8” Hildreth discloses (¶0019, claim 25) that the CRM stores a computer program executed by the processor of the device which performs the steps.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hildreth in view of Sakai and Thomas as applied to claim 1 above, and further in view of US PG Pub 2015/0127603 to Cohen (“Cohen”).
Regarding claim 5, “The content playing system of claim 1, wherein…at least one user is selected from among the plurality of recognized users and the predicted additional user” Hildreth discloses (¶0113, ¶0121) that the system detects/identifies a dad user and a child user (additional user) in the image as shown in Fig. 6, where (¶0088, ¶0102, ¶0114, ¶0115) the device determines an age related attribute for each of the multiple users and selects the youngest age user to control access to the device.
Combination of Hildreth, Sakai, and Thomas meets all the limitations of the claim except “wherein, the conversation includes information representing the predicted additional user.”  However, Cohen discloses (¶0093) that chat content are provided between two users as represented in Fig. 7A; (¶0094, ¶0121) during the chat between two users, the system detects, within the chat conversation, an rd user and anticipates the 3rd user to join/view document after s/he joins/views the chat at a later time as represented in Fig. 8B (element 810), 9A. Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Hildreth, Sakai, and Thomas’ systems by determining a user will be added to view content based on analysis of a conversation including information representing the user as taught by Cohen in order to easily invite a user into a document/content editing session (¶0007).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN T PENDLETON can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PINKAL R CHOKSHI/Primary Examiner, Art Unit 2425